Per Curiam:
We are of opinion that the court below was right in striking the attachment execution from the record. We need not discuss the question whether such writ is an “ execution,” under the act pf May 19, 1887, P. L. 132, for the reason that the action of the court below can be sustained independently of said act. The judgment in question was over twenty years old when the attachment was issued; it was in law presumed to be paid, and we do not think any process can be issued upon it except a scire facias to revive. This has been done; and if, upon the trial of the scire facias, the plaintiff can rebut the presumption of payment, he will then have a live judgment upon which an attachment or other execution process may issue. •
Order affirmed.